[Cite as Cincinnati Bar Assn. v. Davis, 133 Ohio St.3d 525, 2012-Ohio-4998.]




                     CINCINNATI BAR ASSOCIATION v. DAVIS.
 [Cite as Cincinnati Bar Assn. v. Davis, 133 Ohio St.3d 525, 2012-Ohio-4998.]
Attorneys—Misconduct—Failure to maintain professional-liability insurance and
        to preserve identity of client funds in a client trust account—One-year
        suspension, with six months stayed on condition.
     (No. 2012-0687—Submitted May 9, 2012—Decided October 30, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-111.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Michael W. Davis of Fort Thomas, Kentucky,
Attorney Registration No. 0016994, was admitted to the practice of law in Ohio in
1973.    On December 5, 2011, relator, Cincinnati Bar Association, charged
respondent with professional misconduct for failing to notify clients that he did
not carry malpractice insurance, failing to deposit client funds in his interest-
bearing client trust account, and providing in his fee contract for automatic
withdrawal from representation when local rules required the filing of a motion to
withdraw.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
        {¶ 3} In the consent-to-discipline agreement, Davis stipulates to the facts
alleged in relator’s complaint and agrees that his conduct violated Prof.Cond.R.
1.4(c) (requiring a lawyer to inform the client if the lawyer does not maintain
professional-liability insurance), 1.15(a) (requiring a lawyer to preserve the
identity of client funds in an interest-bearing client trust account, separate from
                            SUPREME COURT OF OHIO




the lawyer’s own property), and 1.16(c) (prohibiting a lawyer from withdrawing
from representation in a proceeding without leave of court if the rules of the
tribunal so require).
       {¶ 4} The parties stipulate that respondent’s commission of multiple
offenses was an aggravating factor. See BCGD Proc.Reg. 10(B)(1)(d). The
parties also stipulate that mitigating factors included respondent’s absence of a
prior disciplinary record and cooperative attitude toward the disciplinary
proceedings.    See BCGD Proc.Reg. 10(B)(2)(a) and (d).        Based upon these
factors, the parties stipulate that a one-year suspension with six months of the
suspension stayed is the appropriate sanction for Davis’s misconduct.
       {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety. The panel and board considered several disciplinary
cases, including Cincinnati Bar Assn. v. Trainor, 129 Ohio St.3d 100, 2011-Ohio-
2645, 950 N.E.2d 524 (imposing a 24-month suspension, with 18 months stayed
on conditions, on an attorney who failed to inform a client at the time of the
client’s engagement that he did not carry malpractice insurance and failed to
promptly return funds that the client was entitled to receive); Erie-Huron
Counties Joint Certified Grievance Commt. v. Miles, 76 Ohio St.3d 574, 669
N.E.2d 831 (1996) (imposing a one-year suspension on an attorney who
commingled client and office funds in her escrow account, failed to properly
return funds when requested, and failed to account for retained funds in a
businesslike manner); Toledo Bar Assn. v. Lubitsky, 63 Ohio St.3d 669, 590
N.E.2d 746 (1992) (imposing a six-month suspension on an attorney who failed to
escrow a retainer fee, failed to accurately account for a fee or return unused
portions of the fee, and charged a clearly excessive fee); and Cincinnati Bar Assn.
v. Helbling, 124 Ohio St.3d 510, 2010-Ohio-955, 924 N.E.2d 364 (imposing a
public reprimand on an attorney who improperly used his client trust account).




                                        2
                               January Term, 2012




We agree that Davis violated Prof.Cond.R. 1.4(c), 1.15(a), and 1.16(c) and, as
stated in the parties’ agreement and as indicated by the cited precedent, that this
conduct warrants a one-year suspension from the practice of law with six months
of the suspension stayed. Therefore, we adopt the parties’ consent-to-discipline
agreement.
       {¶ 6} Accordingly, Davis is hereby suspended from the practice of law
for a period of one year, with the final six months of the suspension stayed on the
condition that Davis commit no further misconduct. If Davis fails to comply with
the condition of the stay, the stay will be lifted, and Davis will serve the entire
one-year suspension. Costs are taxed to Davis.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Beth Silverman and Richard J. Goldberg, for relator.
       Michael W. Davis, pro se.
                           ______________________




                                        3